Citation Nr: 1515292	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  12-09 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service connected disabilities.  

3.  Entitlement to service connection for cataracts, to include as secondary to service connected disabilities.  

4.  Entitlement to a disability rating greater than 20 percent for diabetes mellitus, type II.

5.  Entitlement to a disability rating greater than 10 percent for carpal tunnel syndrome, status post-surgery and peripheral neuropathy of the left upper extremity, associated with diabetes mellitus, type II.

6.  Entitlement to a disability rating greater than 10 percent for carpal tunnel syndrome, status post-surgery and peripheral neuropathy of the right upper extremity, associated with diabetes mellitus, type II.

7.  Entitlement to a disability rating greater than 10 percent for diabetic neuropathy, left lower extremity, associated with diabetes mellitus, type II. 

8.  Entitlement to a disability rating greater than 10 percent for diabetic neuropathy, right lower extremity, associated with diabetes mellitus, type II.

9.  Entitlement to an earlier effective date for the grant of service connection for ischemic heart disease, status post coronary artery bypass graft (CABG), to include an earlier effective date for the 60 percent disability rating prior to April 6, 2004.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had service from April 1963 to April 1985.   

This matter comes before the Board of Veterans' Appeals (Board) from February 2010, October 2010, and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Jackson, Mississippi, and Muskogee, Oklahoma.   

In March 2014, the Veteran testified at hearing via video-teleconferencing before the undersigned.  He testified only regarding the first eight issues listed on the title page and provided no testimony regarding the earlier effective date issue.  A transcript of this proceeding is of record.

The Board has reviewed the Veteran's physical claims file as well as the Veteran's file on the electronic "Virtual VA" system to insure a total review of the evidence.

The issues of entitlement to service connection for erectile dysfunction and cataracts, and entitlement to increased disability ratings for diabetes mellitus, type II, carpal tunnel syndrome, status post-surgery, and peripheral neuropathy of the left and right upper extremities, diabetic neuropathy, left and right lower extremities, associated with diabetes mellitus, type II, and an earlier effective date for service connection for ischemic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a diagnosis of PTSD in conformity with the standards of DSM-IV.

2.  There is credible supporting evidence that the claimed in-service stressors occurred. 

3.  The medical evidence of record links the diagnosis of PTSD to the in-service stressors.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. 
Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

A mental disorder diagnosis must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV), or, for claims received by or pending before the AOJ on or after August 4, 2014, the Fifth Edition (DSM-5).  See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45,093 (Aug. 4, 2014).  As the instant appeal claim has been pending before Board prior to the effective date of this regulation, the regulation changes regarding the release of the DSM-5 do not affect the outcome of the PTSD claim in this case, and further discussion of applicability of the revised regulations is not necessary.

The Veteran claims that while serving during the Vietnam War, he was exposed to stressors that support a PTSD diagnosis.  His service records demonstrated that he served in country in the Republic of Vietnam.  He reported he had witnessed the death of a Sergeant in his unit.  In October 2009, the RO reached a formal finding that confirmed the Veteran's in-service stressor.  The RO confirmed that the Veteran was a member of the Company C, 1st Battalion, 77th Armour, 1st Infantry Brigade, and in February 1969, another service member attached to the same unit, Sergeant G.G., was killed in Vietnam.  

The Veteran initially sought VA mental health treatment in December 2006.  His clinician, a VA physician, assessed him with PTSD in December 2006.  The Veteran continued to seek treatment for several years from this same VA clinician, who continually assessed PTSD.  The Veteran has consistently reported his stressor, of seeing a particular sergeant killed in Vietnam from enemy action, throughout the adjudication of this claim.  Indeed, he described it to his longstanding clinician in a May 2008 session.

In December 2009, the Veteran was afforded an Initial PTSD VA examination.  The examiner reviewed the claims files, interviewed the Veteran and conducted an objective examination, that included the administration of a Trauma Symptom Inventory.  The examiner ultimately found the results of the Inventory to be invalid and concluded that the Veteran did not have PTSD.  She did assess a depressive disorder, though she opined this depressive disorder was not related to the Veteran's service.  

While the 2009 VA examination is adequate for ratings purposes, the Board finds the conclusions and treatment reports of the Veteran's longstanding VA clinician to be equally adequate.  That physician treated the Veteran over many sessions and over many years and had ample opportunity to consider his reports of symptoms and his reported stressors.  The VA clinician repeatedly found PTSD and the Board finds that assessment, derived over time and treatment, persuasive.  Considering the confirmation of the Veteran's alleged stressor, the clinical assessment of PTSD contains all of the necessary information and opinions for service connection.  Considering both the positive and negative opinions, equally probative because rationale was provided, the Board finds the evidence is at least in equipoise as to the existence of a current disability of PTSD.  The Board resolves reasonable doubt in favor of the Veteran and finds that he has a current disability of PTSD.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Moreover, the positive medical evidence diagnosing PTSD relates the disorder to the confirmed in-service stressor.  

Accordingly, since there is an accepted inservice stressor, a current diagnosis of PTSD, and a medical opinion diagnosing PTSD due to the Vietnam wartime stressors, service connection for PTSD is warranted.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.  


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The Veteran seeks service connection for an erectile dysfunction disorder and contends this disorder is attributed to his service-connected diabetes mellitus.  At hearing, the Veteran also contended that the medication he has been prescribed for his service-connected ischemic heart disease has aggravated the disorder.  In January 2010 the Veteran was afforded a VA examination for diabetes mellitus in which the examiner opined it was less likely than not that the erectile disorder was caused by or related to the long-standing diabetes mellitus; however, the examiner provided no opinion as to whether the diabetes mellitus disability aggravated the erectile dysfunction disorder.  As well, the Veteran was granted service connection for the ischemic heart disease disability over a year after that examination, in 2011.  Under these circumstances, a new medical opinion must be obtained to determine whether the Veteran's erectile dysfunction was aggravated by any service-connected disability.  

Likewise, the Veteran seeks service connection for bilateral cataracts.  He was afforded a VA eye examination in January 2010.  While cataracts were assessed and the examiner opined they were less likely than not a result of diabetes mellitus and were more age related, the examiner provided no opinion as to whether the cataracts were aggravated by the service connected diabetes or any of the Veteran's service connected disabilities, which includes diabetic retinopathy and now ischemic heart disease.  Therefore, a new medical opinion must be obtained to determine whether the Veteran's bilateral cataracts were aggravated by any service connected disability.  

The Board notes that the Veteran has reported that his cataracts disorder was attributed to his service-connected diabetes disability by a clinician.  Despite a review of the claims file, the Board has found only that the VA-contract physician, Dr. P., attributed the Veteran's retinopathy disorder to diabetes, in a July 2004 opinion.  Bilateral diabetic retinopathy has since been service connected.

The Veteran also seeks increased ratings for his diabetes mellitus disability, in addition to the bilateral upper extremity carpal tunnel syndrome and peripheral neuropathy, and the bilateral diabetic neuropathy of the lower extremities.  The most recent VA examination of record that was for the purpose of evaluating these disabilities was afforded the Veteran in 2010.  The Veteran has argued that his disabilities have worsened since the last examination and that he should be afforded an updated examination.  See Hearing Transcript.  Given the passage of time since the last exam, the Board agrees.  38 C.F.R. § 3.327(a) (2014).

The Veteran reports that he continues to receive treatment at VA medical treatment facilities.  The RO should make reasonable efforts to obtain any additional VA treatment records dated after June 2011 and associate them with the claims file.

Finally, the Veteran's appeal seeking an earlier effective date for the grant of service connection for ischemic heart disease, status post coronary artery bypass graft (CABG), to include an earlier effective date for the 60 percent disability rating prior to April 6, 2004, was merged with the issues reviewed above immediately prior to the hearing in this appeal.  Unfortunately, the record, both paper and electronic, before the Board at the time of the hearing did not contain the notice of disagreement, statement of the case, substantive appeal, or any evidence developed in support of the appeal.  The record as of this decision still does not contain that portion of the record related to the effective date issue.  However, the Veteran has requested a hearing on the issue of the earlier effective date.   The Board remands so that the AOJ may associate the records related to the effective date issue with the claims file and schedule for hearing before a Veterans Law Judge.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA records for treatment at VA facilities including, but not limited to, updated records from the Biloxi VAMC, dated from June 2011 to the present.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record and the Veteran notified accordingly.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2), (e).

2.  After completion of the above development to the extent possible, obtain a medical opinion as to the nature and etiology of the Veteran's erectile dysfunction and bilateral cataracts.  The examiner is requested to review the entire claims file in conjunction with the examination.

Based on a review of the claims file, the examiner is requested to offer opinions: 

a)  Whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected diabetes mellitus, type II, or ischemic heart disease aggravated (permanently worsened in severity) his erectile dysfunction.

b)  Whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected diabetes mellitus, type II, or ischemic heart disease caused his bilateral cataracts.

c)  Whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected diabetes mellitus, type II, or ischemic heart disease aggravated (permanently worsened in severity) his bilateral cataracts.

In the case of aggravation, to the extent practicable, the examiner should indicate a baseline of symptomatology for either the erectile dysfunction or bilateral cataracts and the aggravation of such symptomatology by his service-connected diabetes mellitus or heart disease.  

A complete rationale should be given for all opinions and conclusions.  All findings, conclusions, and supporting rationale should be expressed in the written report.

3.  When the above medical records are obtained, to the extent available, schedule the Veteran for an appropriate VA examinations to determine the current severity of the service-connected bilateral carpal tunnel syndrome and upper extremity peripheral neuropathy, diabetes mellitus, type II, and lower extremity diabetic neuropathy to determine the current severity of these disorders.  The entire claims file must be reviewed by the examiner in conjunction with any examination deemed necessary.  Any necessary testing should be accomplished.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's remaining service connection and increased ratings claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

5.  Associate with the claims file all outstanding records pertaining to the appeal of the issue of entitlement to an earlier effective date for the grant of service connection for ischemic heart disease, status post coronary artery bypass graft (CABG), to include an earlier effective date for the 60 percent disability rating prior to April 6, 2004.

6.  Schedule the Veteran for a hearing via video-teleconference for the issue of entitlement to an earlier effective date for the grant of service connection for ischemic heart disease, status post coronary artery bypass graft (CABG), to include an earlier effective date for the 60 percent disability rating prior to April 6, 2004. 


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


